Citation Nr: 1539838	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  11-00 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1971, to include service in Korea from September 1968 to November 1969.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the RO.

In February 2014, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.  That development has been accomplished, and the case has been returned for appellate review.

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.


FINDINGS OF FACT

1.  Current diagnosis of diabetes mellitus, type II is of record.  

2.  The Veteran served as a security police officer with the 6314th Security Police Squadron on base in Osan, Korea. 

3.  There is an approximate balance of positive and negative evidence as to whether the conditions of the Veteran's service involved duty or visitation in or near the Korean DMZ between April 1, 1968 and August 31, 1971, during which he may be presumed to have been exposed to herbicides.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for diabetes mellitus, type II, as related to herbicide exposure is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Because the Veteran's claim for entitlement to service connection for diabetes mellitus, Type II is granted, as discussed below, any error as to the duty to notify and assist regarding this claim is harmless error.

Service connection

Laws

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service. 38 U.S.C.A. §§ 1110, 1131. 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for veterans who have a disease listed in 38 C.F.R. § 3.309(e), and who served on active duty in the Republic of Vietnam during the Vietnam Era, in or near the DMZ between April 1, 1968, and August 31, 1971, in a unit that operated in an area in which herbicides are known to have been applied during that period.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a)(6)(iii).  Diabetes mellitus, type 2 is such a disease.

Analysis

The record reflects and the Veteran does not dispute that the disability at issue was not present within one year after his discharge from service.  He also does not allege that he had any service in the Republic of Vietnam.  The Veteran claims that service connection is warranted for diabetes mellitus, type II because it was caused by his exposure to Agent Orange while serving in Korea as a guard of ammo dumps and bombers that delivered herbicides.  He says he was trained and had duties in areas that were closer to the DMZ than his base in Osan, Korea.  He urges that he went on temporary assignments in the DMZ in furtherance of his duties as a police officer.  He had to practice on hills that were right in the DMZ area.  He does not allege nor does his service record reflect that he engaged in combat.  He does allege that he was further exposed to herbicide while guarding helicopters on base in Corpus Christi. 

In his notice of disagreement, the Veteran stated that the training he did in Korea was close to the DMZ.  He stated he guarded bunkers where the missiles that were put on planes were kept.  Also, he reported there was a helicopter at one of the bases at Corpus Christi that had herbicide.  In his substantive appeal, he stated that he had to guard ammo dumps where herbicides were stored.  He also reported that he had to guard bombers that were used to deliver herbicides and that he had to guard areas that were closer to the DMZ than his air base. 

At his May 2012 hearing before the undersigned, the Veteran testified that he performed training while in Korea.  This training was conducted about two miles south of the DMZ.  He noted that he was a security policeman in service and had to practice going up hills and see if they could penetrate bunkers in case there was an emergency.  He added that he guarded the bomb that was on the B-1 bombers in Korea that were on alert to be sent towards the DMZ.  He also reported that he worked with the 106 bomber that was used in Vietnam.  He estimated that his base was 50 miles from the DMZ and that his training was about two miles from the DMZ.  He noted he was in the 92nd security police unit.  

He further testified that he had high sugar readings in 1992 or 1993 and he went to get into the VA system at that time.  He remembers having to urinate a lot at that time.  The record reflects a medical doctor's finding in 2007 of diabetes which had been present for about 11 years.  

Service personnel records show that the Veteran served in Korea from September 1968 to November 1969 with the 92nd Security Police (SAC).  This unit is not recognized as serving near the DMZ.  The PIES response in February 2009 showed that herbicide exposure could not be verified for the Veteran.  Information readily available on the internet indicates that Osan is approximately 45 nautical miles from the DMZ.

U.S. Army and Joint Service Records Research Center (JSRRC) could not confirm that the Veteran had exposure to herbicides.  It suggested a possible alternate search for unit histories from the Air Force Historical Research Agency.  See January 2015 JSRRC response.  

An Airman Performance Report for the period from May 1968 to February 1969 shows that the Veteran served as a police gate guard and security police officer with the 6314th Security Police Squadron on Osan AB, Korea (PACAF).  In this capacity, he provided entry control to restricted areas, providing detection and deployment capabilities for protection of priority resources, deterring hostile elements the opportunity to gain access to the area.  He also served as a machine gun bunker sentry, providing protection for the base perimeter.  However, his service personnel and service treatment records do not reflect duty or visitation along the Korean DMZ.  Likewise, the Department of Defense has not included any Air Force unit in the listing of "identified specific units that served in areas along the DMZ in Korea where herbicides were used between April 1968 and [August 1971]."

There is lay evidence that the Veteran was in close contact with the DMZ.  His consistent lay statements are corroborated by the service personnel records which show his duties could very well have involved leaving the base.  There is also a service record that shows the Veteran served as a police officer and provided detection and deployment capabilities for protection of priority resources.  While the record does not show this explicitly, there is evidence that while at Osan, the Veteran was involved in police and guard duties that involved security of the base, and in this case, making it at least as likely as not that he was near or in the DMZ as described.  The Board finds these lay statements credible.  (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The evidence that the Veteran was in locations which would be presumed to expose him to herbicides is in equipoise, and therefore the presumptions of herbicide exposure apply.  As the presumptions of herbicide exposure apply a grant of service connection is warranted for diabetes mellitus, type 2, as due to exposure to herbicide agents.  38 C.F.R. §§ 3.307, 3.309.

The Court of Appeals for Veterans' Claims stated that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54). 



ORDER

Service connection for diabetes mellitus, type II to include as due to exposure to herbicides is warranted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


